UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANTONIO LA FERRARA, MINA
AMENDOLA, GINA HARDWICK and
SALVATORE PERSAMPIERI,                          No.: 1:19-cv-00887 (PAE)(OTW)

                Plaintiffs,

        v.

ITALIAN GOVERNMENT TRAVEL
OFFICE, A/K/A ENTE NAZIONALE
ITALIANO PER IL TURISMO,

                Defendant.


                                           JUDGMENT

       WHEREAS on January 29, 2019, Plaintiffs filed a Complaint against Defendant Italian

Government Travel Office, a/k/a Ente Nazionale Italiano Per Il Turismo;

       WHEREAS on March 19, 2020, Defendant served upon Plaintiffs an Offer of Judgment

pursuant to Fed. R. Civ. P. 68 for $90,000, inclusive of Plaintiffs’ liquidated damages, interest,

costs, expenses and attorneys’ fees, as of March 19, 2020; and

       WHEREAS on March 26, 2020, Plaintiffs timely accepted the Offer of Judgment.

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that a judgment is entered

against Italian Government Travel Office for $90,000.00.


Dated: New York, New York
       March 27, 2020
                                                    PaJA.�
                                               __________________________________
                                                     PAUL A. ENGELMAYER
                                                     United States District Judge
